[Cite as State v. Grantz, 2014-Ohio-4127.]


                                     IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                  :       MEMORANDUM OPINION

       Plaintiff-Appellee,                      :

       -vs-                                     :       CASE NO. 2014-T-0046

JOHN C. GRANTZ,                                 :

       Defendant-Appellant.                     :


Criminal Appeal from the Trumbull County Court of Common Pleas, Case No. 2013
CR 00665.

Judgment: Appeal dismissed.

Dennis Watkins, Trumbull County Prosecutor, and LuWayne Annos, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481-1092 (For Plaintiff-Appellee).

Michael A. Partlow, 112 South Water Street, Suite C., Kent, OH              44240 (For
Defendant-Appellant).


COLLEEN MARY O’TOOLE, J.,

        {¶1}     On June 11, 2014, appellant, John C. Grantz, filed his notice of appeal,

pro se, from a January 2, 2014 judgment entry issued by the Trumbull County Court of

Common Pleas. On July 18, 2014, the trial court appointed Attorney Michael A. Partlow

to represent appellant in this appeal.

        {¶2}     On June 12, 2014, appellee filed a motion to dismiss the appeal pursuant

to Loc.R. 3(D)(3) for failure to attach a copy of the judgment entry being appealed and,

pursuant to App.R. 4(A), for the notice of appeal being untimely filed.
       {¶3}   No brief or response in opposition to the motion has been filed

       {¶4}   App.R. 4(A) states in part:

       {¶5}   “A party shall file the notice of appeal required by App.R. 3 within thirty

days of the later of entry of the judgment or order appealed. * * *”

       {¶6}   In this case, appellant’s notice of appeal was due by February 3, 2014,

which was not a holiday or a weekend. Since appellant’s notice of appeal was not filed

until June 11, 2014, the appeal is untimely by approximately four months.

       {¶7}   App.R. 5(A) states, in relevant part:

       {¶8}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶9}   “(a) Criminal proceedings;

       {¶10} “(b) Delinquency proceedings; and

       {¶11} “(c) Serious youthful offender proceedings.

       {¶12} “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. Concurrently with the filing of the motion, the movant shall file with the clerk of the

trial court a notice of appeal in the form prescribed by App.R. 3 and shall file a copy of

the notice of the appeal in the court of appeals. * * *”

       {¶13} In the present case, appellant has neither complied with the thirty-day rule

set forth in App.R. 4(A) nor sought leave to appeal.           Thus, this court is without

jurisdiction to consider the appeal. Appellant has a remedy under App.R. 5(A) to file an

untimely appeal from a criminal judgment.




                                              2
      {¶14} Based upon the foregoing analysis, appellee’s motion to dismiss is hereby

granted, and the appeal is hereby sua sponte dismissed as being untimely.

      {¶15} Appeal dismissed.


DIANE V. GRENDELL, J.,

THOMAS R. WRIGHT, J., concur.




                                          3